Citation Nr: 1526036	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome with bruxism.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

After withdrawing the claim for an initial compensable rating for left ear hearing loss during her April 2015 hearing, in a May 2015 application for benefits, the Veteran again raised this issue.  It is therefore referred to the Agency of Original Jurisdiction (AOJ).

The issue of an initial rating in excess of 10 percent for TMJ syndrome with bruxism is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record her claims for an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of the issues of an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during her April 2015 Board hearing, the Veteran withdrew her appeal for the claims for an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The claim of entitlement to an initial compensable rating for left ear hearing loss is dismissed.

The claim of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

During the Veteran's April 2015 Board hearing, she and her attorney asserted that, since her most recent VA examination in August 2010, the Veteran's service-connected TMJ syndrome had worsened in severity, that her range of jaw motion had decreased, and that she had been prescribed stronger medication for her condition.  They also asserted that, since the August 2010 examination, there had been numerous treatment records reflecting this worsening, including from her private doctor, Dr. K.D., and VA treatment records, including records of surgery to replace teeth as the result of her service-connected TMJ syndrome.  However, the only record from Dr. K.D. is a letter dated in December 2010 summarizing the Veteran's orthodontic conditions and treatment, and there are no VA treatment records related to the Veteran's teeth or any VA treatment records in the file dated after March 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from March 2010 to the present, including any records of surgery to replace teeth.

2.  Contact the Veteran and ask her to submit, or authorize VA to obtain, all pertinent medical records, including those from Dr. K.D.  If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her TMJ syndrome with bruxism.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner should also discuss whether any tooth replacement surgery, or any other disorder, is secondary to the Veteran's service-connected TMJ with bruxism. 

4.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


